Exhibit 99.1 NEWS RELEASE Endeavour Silver Expands Its Reserves/Resources for 8th Consecutive Year Vancouver, Canada – March 19, 2012 - Endeavour Silver Corp. (NYSE: EXK, TSX: EDR, Frankfurt: EJD) announced today that for the eighth consecutive year, the Company has grown its consolidated silver and gold reserves and resources. Endeavour releasedtoday its updated NI 43-101 reserve and resource estimates to December 31, 2011 (see table below) for its two producing silver mines (the Guanacevi Mine in Durango State and the Guanajuato Mine in Guanajuato State) and three exploration projects (the San Sebastian Project in Jalisco, Parral Project in Chihuahua and Arroyo Seco Project in Michoacán) in Mexico. Endeavour more than replaced the Proven and Probable Reserves it depleted in 2011 and the Resources in all categories also increased as a result of our successful exploration and development programs. Gold reserves and resources increased more than silver reserves and resources because much of our exploration success last year was at Guanajuato where the gold grades are much higher than at Guanacevi. The 2011 year-end reserve and resource highlights are as follows: 2011 Reserve/Resource Highlights · Silver Proven and Probable Reserves up 25% to 16.8 million ounces (oz); Guanacevi 13.5 million oz and Guanajuato 3.3 million oz · Gold Proven and Probable Reserves up 69% to 67,500 oz; Guanacevi 26,300 oz and Guanajuato 41,200 oz · Silver Equivalent Proven and Probable Reserves up 29% to 20.5 million oz; Guanacevi 14.9 million oz and Guanajuato 5.6 million oz · Silver Measured and Indicated Resources up 32% to 36.1 million oz; Guanacevi 19.9 million oz, Guanajuato 11.6 million oz, Parral 2.6 million oz, San Sebastian 2.0 million oz · Gold Measured and Indicated Resources up 47% to 267,600 oz; Guanacevi 38,800 oz, Guanajuato 176,200 oz, Parral 47,200 oz, San Sebastian 5,400 oz · Silver Equivalent Measured and Indicated Resources up 36% to 50.8 million oz; Guanacevi 22.1 million oz, Guanajuato 21.3 million oz, Parral 5.2 million oz, San Sebastian 2.2 million oz · Silver Inferred Resources up 18% to 35.1 million oz; Guanacevi 15.0 million oz, Guanajuato 9.8 million oz, Parral 2.7 million oz, Arroyo Seco 5.2 million oz, San Sebastian 2.4 million oz · Gold Inferred Resources up 9% to 184,800 oz; Guanacevi 27,200 oz, Guanajuato 114,100 oz, Parral 37,000 oz, Arroyo Seco 2,000 oz, San Sebastian 6,000 oz · Silver Equivalent Inferred Resources up 16% to 45.3 million oz; Guanacevi 16.4 million oz, Guanajuato 16.1 million oz, Parral 4.5 million oz, Arroyo Seco 5.3 million oz, San Sebastian 2.7 million oz o Mineral resources are calculated exclusive of the mineral reserves o Proven Reserves are determined as being within 10 meters of underground development while Probable Reserves are a further 15 meters from underground development. o Mine plans are developed for the Proven and Probable Reserves and Measured and Indicated Resources but the Inferred Resources are discounted in the mine plans. o Mineral reserves have demonstrated economic viability whereas mineral resources do not o 2010 silver equivalents based on 65:1 silver:gold ratio, base metals not included o 2011 silver equivalents based on 55:1 silver:gold ratio, base metals not included o All assumptions used are listed at the bottom of the reserve and resource summary table Bradford Cooke, Chairman and CEO, commented, “Endeavour enjoyed another strong year of organic growth of our consolidated silver and gold reserves and resources thanks to the success of our exploration and development programs.Our talented exploration team continues to discover new, high grade silver-gold deposits year after year within historic Mexican silver districts.” “Last year, it was the Daniela/La Joya/Belen discoveries in Guanajuato, the Milache discovery along the Santa Cruz vein north of the Porvenir Cuatro mine in Guanacevi, and several finds at San Sebastian that fueled our resource growth.In 2012, Endeavour will focus on the organic growth of its reserves and resources through its ongoing strategic acquisition and exploration programs within the Guanacevi and Guanajuato districts.We will also continue to seek exciting new district scale exploration opportunities (such as San Sebastian in 2010) in order to facilitate our future growth.” Reserves and Resources (as of December 31, 2011) Reserves Proven & Probable Description Tonnes Ag g/t Au g/t Ag oz Au oz Proven Guanacevi Guanajuato Total Proven Probable Guanacevi Guanajuato Total Probable Total Proven & Probable Resources Measured & Indicated Description Tonnes Ag g/t Au g/t Ag oz Au oz Measured Guanajuato Total Measured Indicated Guanacevi Guanajuato San Sebastian Total Indicated Total Measured & Indicated Resources Inferred Description Tonnes Ag g/t Au g/t Ag oz Au oz Guanacevi Guanajuato San Sebastian Total Inferred Silver-Gold-Lead-Zinc Resources (as of December 31, 2010) Description Tonnes Ag g/t Au g/t
